Case 5:20-cv-05219-TLB Document 34 _ Filed 06/08/21 Page 1 of 1 PagelD #: 112

IN THE UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF ARKANSAS
FAYETTEVILLE DIVISION

ALVIS J. WATKINS, JR. PLAINTIFF

V. CASE NO. 5:20-CV-5219

SUMMIT FOOD SERVICE, LLC DEFENDANT
JUDGMENT

For the reasons explained in the Order entered this day, IT IS HEREBY ORDERED
AND ADJUDGED that the case is DISMISSED WITH PREJUDICE on summary judgment.

4
IT IS SO ORDERED AND ADJUDGED on this day of June, 2021.

a L. BROQKS

_ASNITED STATES DISTRICT JUDGE

 

 
